 

Blue Sphere Corporation 8-K [blsp-8k_121715.htm]

Exhibit 10.1

 



PROMISSORY NOTE

[EUR 118,000_] December 8th., 2015

 

FOR VALUE RECEIVED, BLUE SPHERE CORPORATION, a corporate organized under the
laws of the State of Nevada, its successors and assigns (“Maker”), here-by
promises to pay to the order of R.S Palas Management Ltd., a company organized
under the laws of the State of Israel, or his successors or assigns (“Payee”),
the principal amount of One hundred eighteen thousand Euro (Euro 118,000),
without interest on the principal balance outstanding hereunder, from (and
including) the date hereof until (but not including) the date of payment in
accordance with the following terms and conditions:

1.                  Payments. All unpaid principal and all other amounts payable
hereunder shall be due and payable on Dec. 31st. 2015.

2.                  Prepayment. Maker shall prepay all or any portion of the
unpaid principal balance of this Note at any time, or from time to time, without
penalty or premium.

3.                  Events of Default; Acceleration. The occurrence of any one
or more of the following events shall constitute an “Event of Default”
hereunder, and upon such Event of Default, the entire principal balance
outstanding hereunder, together and other amounts payable hereunder, at the
election of Payee, shall become immediately due and payable, without any notice
to Maker, provided that in the case of any of the Events of Default in
paragraphs (b), (c) or (d) below, the remainder of the debt evidenced hereby
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by
Maker:



a.   Nonpayment of principal or other amounts when the same shall become due and
payable hereunder, and Maker does not cure such failure to pay within three days
after the date such payment is due; or     b.   The failure of Maker to comply
with any provision of this Note; or       c.   The Maker is insolvent or files
for bankruptcy protection under applicable state or federal laws; or       d.  
The making by Maker of an assignment for the benefit of its creditors; or

 

4.                  Costs of Collection. Maker agrees to pay all costs of
collection, including, without limitation, attorneys’ fees, whether or not suit
is filed, and all costs of suit and preparation for suit (whether at trial or
appellate level), in the event any payment of principal or other amount is not
paid when due, or if at any time Payee should incur any attorneys’ fees in any
proceeding under any federal bankruptcy law (or any similar state or federal
law) in connection with the obligations evidenced hereby. In the event of any
court proceeding, court costs and attorneys’ fees shall be set by the court and
not by the jury and shall be included in any judgment obtained by Payee.

 

 

5.                No Waiver by Payee. Maker hereby waives presentment, protest,
notice of dishonor, and notice of acceleration of maturity. No failure to
accelerate the debt evidenced hereby by reason of default hereunder, acceptance
of a past-due installment, or other indulgence granted from time to time shall
be construed as a novation of this Note or as a waiver of such right of
acceleration or of the right of Payee thereafter to insist upon strict
compliance with the terms of this Note or to prevent the exercise of such right
of acceleration or any other right granted hereunder or by applicable law. No
extension of the time for payment of this Note shall operate to release,
discharge, modify, change or affect the original liability of Maker under this
Note, either in whole or in part, unless Payee agrees otherwise in writing.
Maker agrees to continue to remain bound for the payment of principal and all
other sums due under this Note notwithstanding any changes by way of release,
surrender, exchange, modification, substitution of, failure to perfect or
maintain perfection of any security for this Note. No delay or failure of Payee
in exercising any right hereunder shall affect such right, nor shall any single
or partial exercise of any right preclude further exercise thereof.

6.                Governing Law. This Note shall be construed in accordance with
and governed by the laws of the state of Nevada.

7.                Time of Essence. Time is of the essence of this Note and each
and every provision hereof.

8.                Conflicts; Inconsistency. In the event of any conflict or
inconsistency between the provisions of this Note and the provisions of any one
or more of the other documents executed in connection with this transaction, the
provisions of this Note shall govern and control to the extent necessary to
resolve such conflict or inconsistency.

9.                Amendments. No amendment, modification, change, waiver,
release, or discharge hereof and hereunder shall be effective unless evidenced
by an instrument in writing and signed by the party against whom enforcement is
sought.

10.              Severability. The invalidity of any provision of this Note or
portion of a provision shall not affect the validity of any other provision of
this Note or the remaining portion of the applicable provision.

11.              Binding Nature. The provisions of this Note shall be binding
upon and inure to the benefit of Maker and Payee and their respective heirs,
personal representatives, successors, and assigns, as applicable.

12.              Notices. All notices, requests, demands, and other
communications required or permitted under this Note shall be in writing and
shall be deemed to have been duly given, made, and received when delivered
against receipt, upon receipt of a facsimile transmission, or upon actual
receipt of registered or certified mail, postage prepaid, return receipt
requested, addressed as set forth below:

If to Maker:

301 McCullough Dr.

Charlotte, NC 28262

Attention: Shlomi Palas

   

 

 

 

If to Payee: 17 Etrog St. Rosh Hayyn, Israel, 48570

 

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this section for the giving of notice.

13.              Construction. Maker and Payee participated in the drafting of
this Note, and this document was reviewed by the respective legal counsel for
Maker and Payee. The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be applied
to the interpretation of this Note. The language of this Note shall be construed
as a whole according to its fair meaning. The word “include(s)” means
“include(s), without limitation,” and the word “including” means “including, but
not limited to.” No inference in favor of, or against, Maker or Payee shall be
drawn from the fact that one party has drafted any portion hereof.

IN WITNESS WHEREOF, Maker has executed this Note as of the date first set forth
above.

 



  /s/ Shlomi Palas  

 



 



 

 

 

 



 

 

 

 